DETAILED ACTION
This Office Action is in response to the applicant’s amendments filed on 23 February 2022.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest managing use of ECObit into which a data capacity shared by the donor terminal is virtualized and data use of the user terminal which uses shared ECObit; and providing the donor terminal with a reward corresponding to ECObit shared by the donor terminal and providing the user terminal with charging information according to the use of data used by the user terminal, as recited in independent claims 1 and 7.

With regards to claims 1 and 7, the closest prior art reference of record, Tunnell et al. (US Publication 2017/0161709), discloses a content-storing component that conducts the transaction and a transaction-detecting component for determining when the content-storing component has performed or is performing the transaction. A recording component records the transaction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472    

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472